PER CURIAM:
Claimant brought this action to recover $432.00 in increment pay which was not paid to him due to an error on the part of respondent. Claimant and respondent submitted this claim upon an agreed stipulation. The parties stipulated the following facts.
Claimant is an employee of the respondent and is entitled to receive incremental increases based upon his years of service with State in accordance with the provisions of W. Va. Code §5-5-1 and §5-5-2. In 1990, 1991, and 1992, Mr. Huffman's increment pay was improperly calculated by respondent. As a result, respondent should have paid claimant $432.00 more than he actually received during those three years. Respondent agrees that claimant should be paid this amount.
Accordingly, the Court makes an award to claimant in the amount of $432.00.
Award of $432.00.